Weiss, P. J.
Appeals (1) from a judgment of the Supreme Court (Harlem, J.), entered December 3, 1990 in Broome County, which, inter alia, declared the 1990 budget of defendant Broome County invalid and directed defendants to adopt a new budget, and (2) from an order of said court, entered January 25, 1991 in Broome County, which denied defendants’ motion for reconsideration.
Defendants have appealed, inter alia, from a judgment granted by Supreme Court on plaintiffs’ motion for summary judgment which determined that the 1990 Broome County budget was defective because the budget as originally submitted included a speculative item of anticipated revenue and because of irregular procedures in connection with the budget as finally adopted. In granting the motion, the court denied most of the relief requested by plaintiffs but did declare the 1990 budget invalid and directed the reinstitution of the budget process and the adoption of a new 1990 budget (see, Matter of Korn v Gulotta, 72 NY2d 363, 376). Defendants were permitted to continue operation and expend funds as previously budgeted and to collect real property taxes consistent with the 1990 budget originally adopted. The budget adopted upon resubmission called for the same expenditures and property tax levies as the original budget.
Because the acts directed to be performed by the judgment have been completed by reenactment of the 1990 budget, more than a year has passed since the end of the subject fiscal year and this court’s resolution of the appeal will have no effect whatsoever on the validity of any expenditures made or taxes levied in accordance with either the original or the reenacted 1990 budget, we hold, sua sponte, the matter to be moot, and the appeals should accordingly be dismissed (see, Matter of Grand Jury Subpoenas for Locals 17, 135, 257 & 608 of United Bhd. of Carpenters & Joiners [People], 72 NY2d 307, 311, cert denied 488 US 966).
Mikoll, Yesawich Jr. and Levine, JJ., concur. Ordered that the appeals are dismissed, as moot, without costs.